Citation Nr: 0016476	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-05 365	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
chondromalacia of the left knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from March 1992 to December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
chondromalacia, lateral tibial plateau and patella, left 
knee, with torn meniscus, and assigned a 10 percent rating 
under Diagnostic Code 5257 effective from December 2, 1997.

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issue on appeal 
-- and a claim for an increased rating of a service connected 
disability.  Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist includes the obligation to obtain ongoing 
treatment records while a claim is pending.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, any additional 
relevant medical records should be secured on remand.

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995), wherein the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(1999) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The Board agrees with the veteran's representative's 
contentions that the VA examination in 1998 was not conducted 
according to the mandates of DeLuca.  In the 1998 VA 
examination report, the veteran's complaints of left knee 
pain, and limitation of left knee motion were noted; however, 
the examiner did not indicate whether range of motion was 
further limited by pain, and if so, whether such 
determination could be portrayed in terms of the degree of 
additional range of motion loss due to pain.  Moreover, the 
examiner did not indicate whether the left knee exhibited 
weakened movement, excess fatigability, or incoordination, or 
whether it was feasible to express such findings in terms of 
the degree of additional range of motion loss, pursuant to 
DeLuca.  In view of the foregoing, the veteran should be 
afforded another VA examination in compliance with DeLuca.  

The veteran's representative also contends that the veteran 
is entitled to a rating based on instability of the knee and 
a separate rating based on arthritis and limitation of 
motion.  The VA General Counsel has addressed the question of 
multiple ratings when evaluating knee disabilities, and 
specifically held that arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997).  Additionally, the VA 
General Counsel concluded that for a knee disability rated 
under Diagnostic Code 5257, a separate rating for arthritis 
may, notwithstanding the July 1997 opinion, also be based on 
x-rays findings and on painful motion pursuant to 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (August 14, 1998).  The Board notes 
that the 1998 VA examination did not address whether the 
veteran has instability of the left knee or whether he has 
arthritis of the left knee.  The veteran should therefore be 
scheduled for an orthopedic examination to determine the full 
extent of his left knee disability.  If appropriate, the RO 
should consider the General Counsel opinions in rating the 
veteran's service-connected left knee disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left knee disability since December 
1997.  After securing the necessary 
releases, the RO should request copies of 
these medical records for association 
with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected left 
knee disability, including whether there 
is any instability of the left knee and 
whether there is arthritis.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination (and 
the examiner should specifically note 
that the file has been reviewed).  All 
indicated special tests and studies 
should be conducted, to include x-ray 
studies and range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  The examiner 
should note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record, and if appropriate, 
consider whether the veteran may be 
entitled to separate ratings for 
instability and limitation of motion.  If 
any action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period of time 
for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


